Rumsey, J.:
This writ was applied for to compel the tax commissioners of the ■city of Hew York to strike from the assessment rolls of that city what was said to be an illegal assessment against the property of the relators. In the year 1900 those commissioners assessed the Hew York and Harlem Railroad Company for that portion of their roadbed, substructures, superstructures and lands lying in Park avenue, between the Forty-second street depot in the city of Hew York and the northern boundaries of that city. In the same year the State Board of Tax Commissioners made their assessment of the special ■franchise of the Hew York and Harlem Railroad Company, pursuant to the provisions of chapter 712 of the Laws of 1899. By the terms of that act the real estate of the company situate in the ■street was to be taxed as a part of the special franchise. That real ■estate consisted of “ all railroad structures, substructures and superstructures, tracks and the iron thereon.” (Laws of 1899; chap. 712.) So it will be seen that the assessment by the State Board of Tax Commissioners of the special franchise included the same property which had been assessed by the city board of tax commissioners. The law of 1899 above referred to provided that the tangible property subject to the special franchise tax should only be taxable upon the assessment made by the State Board of Tax -Commissioners. (Id.)
The relators claim that under the provisions of that section the ■commissioners of taxes of the city of Hew York had no power or jurisdiction to assess that part of its property included within the special franchise, and, therefore, j£hat assessment was illegal and ■should be stricken from the rolls. In making this claim they necessarily assume that the act of 1899 is constitutional, and not only prescribes the action of the State Board of Tax Commissioners, but forbids action with respect to the same property by the city board.
We shall assume for the purposes of this decision that that contention of the relators is correct, and that the assessment by the defendants of its tangible property situated in Park avenue was forbidden by section forty-seven of that act, and that, therefore, that assessment was an illegal one, and the relators entitled in some way to be relieved from it had they taken proper steps to that end. Conced*546ing this to be the case, the appellants, however, insist that the court, should not have granted a writ of mandamus to strike the assessment-from the rolls, but should have confined the relators to their remedy by certiorari, which is complete and adequate to give all the-relief to which they are entitled, and they seek to have applied thernle that a writ of mandamus will not be granted where there is-' another plain, adequate and sufficient remedy to correct. the wrong-which is sought to be cured by the mandamus.
Upon the assumption that this assessment was invalid, the relatorshad. a plain and sufficient remedy by certiorari to correct it. (People ex rel. Rendrock Powder Co. v. Feitner, 41 App. Div. 544 People ex rel. Cochrane v. Feitner, 44 id. 239.) Upon the liearing of a writ of certiorari, brought to correct an assessment, the court, has jurisdiction to strike it from the rolls, and if it should be illegal it would undoubtedly be its duty so to do. There is nothing which could be accomplished by this peremptory writ which could not also-be done by an order made upon a writ of certiorari. There is no-reason, therefore, why the relators should be permitted to resort to-a mandamus, and for that reason it should not have been granted, (People ex rel. Cochrane v. Feitner, supra.)
It is quite true that there are in the books not a few cases in. which the remedy sought by this writ has been granted to one who complains of an illegal assessment. These cases have been, examined. With one exception each of them arose before the passage of chapter 269 of the Laws of 1880, which granted a writ of' certiorari to review an erroneous, illegal or void assessment. Before.the passage of that act no sufficient means had- been provided to-review and correct such assessments. It is quite true that a writ of certiorari would, lie directed to the assessors, but there was serious, doubt whether, upon the return of that writ, any more could be.done than to determine the jurisdiction of the assessors to act in the-premises. (People ex rel. Marsh v. Delaney, 49 N. Y. 655 ; People ex rel. S. & W. H. R. R. Co. v. Betts, 55 id. 600 ; People v. Fredericks, 48 Barb. 173.) It was difficult to obtain a writ of certiorari against the assessors after the roll had been completed and. before it had become their duty to deliver it to the supervisors, and. .the courts had held that, after the roll had been delivered to -the supervisors, the power of the assessors over it had expired, and, how-*547over erroneous or illegal had been their action, the court was not at liberty to grant any judgment against them correcting the roll. (People v. Fredericks, supra; People v. Reddy, 43 Barb. 539 ; People ex rel. Heiser v. Board of Assessors, 16 Hun, 407.)
Under these circumstances, it is apparent that a writ of certiorari afforded no sufficient remedy for an erroneous or illegal assessment, and, as no means had been provided by statute, the taxpayer was substantially without relief. It was while the law was in that condition that the courts were moved to grant writs of mandamus to strike from the rolls illegal assessments. (People v. Assessors of Town of Barton, 44 Barb. 148; People v. Olmsted, 45 id. 644.)
In the case of People ex rel. Nostrand v. Wilson (119 N. Y. 515) a writ of mandamus was granted to strike out an assessment for repaving levied upon the relator’s property, which was outside of the district of assessment established by the board; but- in that case it appeared that the statute in terms had required the assessors to rectify any error committed in the levying of the tax where the error was entirely clerical, and it was held that the assessment of the relator’s property which lay outside the “ district of assessment,” having been done by mistake, was purely a clerical error, and the assessors might be compelled by mandamus to rectify it as the statute required them to do. That case, therefore, is no authority in á case like this.
The principle that a writ of mandamus will not be granted where the relator has a plain, adequate and sufficient remedy at law to correct the grievance of which he complains, is a wholesome one and one which is rarely, if ever, to be departed from. It was applied in this court in the case of People ex rel. Cochrane v. Feitner (supra), although in that case the relator had lost his remedy by certiorari because of his failure to pursue it in time. There is a reason why the writ of certiorari should be resorted to rather than mandamus to correct an assessment. The court has much greater power in disposing of one of these cases which comes up by certiorari and is not limited solely to striking out the assessment, but may correct it if the circumstances are such as to warrant anything of the kind. For these reasons we think that the court below should not have granted a mandamus in this case, but should have required the" relators to resort to the remedy which the law gives them by a writ *548of certiorari. The order granting the writ is, therefore, reversed and the motion denied, with fifty dollars costs and disbursements.
Van Brunt, P. J., and O’Brien, J., concurred; McLaughlin, J., dissented.